Citation Nr: 1124021	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  05-19 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral knee disorders.

4.  Entitlement to service connection for bilateral shoulder disorders.

5.  Entitlement to service connection for bilateral elbow disorders.

6.  Entitlement to service connection for bilateral wrist and hand disorders.

7.  Entitlement to service connection for a low back disorder.

8.  Entitlement to service connection for a right ankle disorder.

9.  Entitlement to service connection for a cervical spine disorder.

10.  Entitlement to service connection for temporomandibilar articulation (TMJ).

11.  Entitlement to service connection for residuals of nasal fracture.

12.  Entitlement to service connection for a stomach disorder.

13.  Entitlement to service connection for headaches.

14.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.

15.  Entitlement to service connection for posttraumatic stress disorder (PTSD), also claimed as secondary to military sexual trauma (MST).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Parents


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served in the National Guard from March 1981 to June 1992 with various periods of active duty for training (ACDUTRA), inactive duty for training (INACDUTRA), to include confirmed periods of active duty from June 1981 to December 1981 and again from October 1991 to June 1992. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2003 and November 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran had a hearing before the Board in February 2009 and the transcript is of record.

The case was brought before the Board in March 2008 and August 2009, at which times the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include affording him VA examinations. The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.  

The Board received additional evidence from the Veteran in March 2011.  A supplemental statement of the case (SSOC) was not issued, but this is not necessary since the evidence submitted was accompanied by a waiver of local jurisdictional review.

The issues of entitlement to service connection for residuals of a nose fracture, stomach condition, headaches, PTSD and other acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The RO will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran does not currently have bilateral sensorineural hearing loss.

2.  The Veteran's tinnitus is not attributed to any incident of his military service.

3.  The Veteran's bilateral knee disorders are not attributed to any incident of his military service, nor were they diagnosed within one year of separation from active military service. 

4.  The Veteran's bilateral shoulder disorders are not attributed to any incident of his military service, nor were they diagnosed within one year of separation from active military service.  

5.  The Veteran's bilateral elbow disorder are not attributed to any incident of his military service, nor were they diagnosed within one year of separation from active military service.  

6.  The Veteran's bilateral wrist and hand disorders are not attributed to any incident of his military service, nor were they diagnosed within one year of separation from active military service.

7.  The Veteran's low back disorders are not attributed to any incident of his military service, nor were they diagnosed within one year of separation from active military service.

8.  The Veteran's right ankle disorder is not attributable to any incident of his military service nor was it diagnosed within one year of separation from active military service.

9.  The Veteran's TMJ chronic pain is not attributable to any incident of his military service.


CONCLUSIONS OF LAW

1.  The Veteran's claimed bilateral hearing loss disability was not incurred in or aggravated by active service, nor may bilateral hearing loss be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, and 3.309 (2010).

2.  The Veteran's tinnitus was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1101, 1110, and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

3.  The Veteran's bilateral knee disorders were not incurred in or aggravated by active service, nor may bilateral knee disorders be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, and 3.309 (2010).

4.  The Veteran's bilateral shoulder disorders were not incurred in or aggravated by active service, nor may bilateral shoulder disorders be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, and 3.309 (2010).

5.  The Veteran's bilateral elbow disorders were not incurred in or aggravated by active service, nor may bilateral elbow disorders be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, and 3.309 (2010).

6.  The Veteran's bilateral wrist and hand disorders were not incurred in or aggravated by active service, nor may bilateral wrist and hand disorders be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, and 3.309 (2010).

7.  The Veteran's low back disorder was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, and 3.309 (2010).

8.  The Veteran's right ankle disorder was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, and 3.309 (2010).

9.  The Veteran's claimed TMJ was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, and 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letter sent to the Veteran in May 2002, May 2006 and October 2009.  Those letters advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The 2006 and 2009 letters also advised the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claims, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, personnel records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The Board notes the Veteran mainly contends he suffered many physical and mental impairments due to a 1984 motor vehicle accident (MVA) that occurred while he was on ACDUTRA. Confirmation of this accident or resulting injuries are not in the claims folder.  

Where "service...records are presumed destroyed . . . the BVA's [Board's] obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt is heightened." O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Further, there is no adverse presumption of service connection as a result of the loss of these records.  Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  There is, however, an expanded duty to assist the Veteran in obtaining evidence from alternate or collateral sources.  Id.  

In this case, significant efforts were made by the RO to obtain these records from other sources, but to no avail.  The RO sought records from the Veteran, NPRC and the identified hospital to no avail.  There is a June 1986 line of duty determination record in the claims folder for an unrelated injury to the Veteran's left knee that notes the Veteran's self-reported history of a prior MVA in 1984 where he injured his left knee and nose.  The Board concludes the RO has exhausted all possible means to obtain any and all records associated with the claimed 1984 MVA and further efforts would be futile. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The RO provided audiological, joint, hands/wrists/thumbs, nose/sinus and mental VA examinations in April 2010.  These examinations are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Further examination or opinion is not needed because, at a minimum, there is no persuasive and competent evidence that the claimed conditions may be associated with the Veteran's military service.  This is discussed in more detail below.  

The Board concludes examinations with regard to the claimed low back, TMJ articulation, right ankle, right elbow, right hand and wrist, and bilateral shoulders are not needed in this case because the record does not show any such injury to these claimed conditions in the service treatment records.  Although the Veteran now claims he suffered injury to these joints in the in-service 1984 MVA, in 1986, the Veteran in contrast indicated he had only injured his left knee and nose in the 1984 MVA.  The Board also finds significant that the medical evidence overwhelmingly shows post-service injuries to these joints in post-service MVAs occurring in 2001 and 2004.  The Board finds this medical evidence far more persuasive than the Veteran's testimony that he injured multiple joints in a 1984 MVA.  There simply is no objective evidence of in-service complaints, treatments or diagnoses of conditions related to these joints and there is overwhelming evidence that the Veteran injured these specific joints after service.  This is described in more detail below.  For these reasons, however, the Board finds a VA examination would serve no useful purpose since it could not provide evidence of a past event.

Thus, the Board finds that VA has satisfied the duty to assist the Veteran.  In the circumstances of this case, additional efforts to assist or notify him in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Therefore, the Board may proceed to consider the merits of the claims.  

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service connection for hearing loss, arthritis, and a psychosis may be established based on a legal "presumption" by showing that either manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, no legal presumption is applicable because the Veteran was not diagnosed with hearing loss, arthritis of any joint or psychosis within one year of separation from the military.  

In the absence of a presumption, in order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Board notes the Veteran's military service in the National Guard spanned from March 1981 to June 1992 with various periods of ACDUTRA, INACDUTRA and active duty.   Specifically, his personnel records confirm the Veteran served on active duty from June 1981 to December 1981 and again from October 1991 to June 1992.  In addition, the Veteran served various days per year of ACDUTRA from 1981 to 1992 ranging anywhere from 15 days to 37 days per year.  

The Veteran's specific contentions with regard to each ailment is described in more detail below, but the Veteran is mainly claiming he suffered various physical and mental impairments as a result of a 1984 motor vehicle accident (MVA) that occurred during the line of duty.  Significant efforts were made to obtain records concerning the accident, but to no avail.  There is a June 1986 line of duty report in the Veteran's claim folder regarding a different accident to the left knee, but within the report, it is noted that the Veteran claimed another injury to his left knee and nose from a vehicle accident at Fr. Drum, New York in 1984 while stationed with his battalion.  The Veteran's father also submitted a statement in October 2008 indicating he remembered the May 1984 MVA where his son was in a military vehicle and was struck by a civilian car.  The Veteran served 16 days during the period from March 1984 to December 1984, but no other records indicate the specific dates in which the Veteran served ACDUTRA or otherwise detail the specifics of this accident.

To the extent the Veteran is alleging that his current conditions are a result of an injury or disease diagnosed and treated during his time in the Army National Guard, the Board notes that only "veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110 and 1131. 

To establish status as a "veteran" based upon a period of active duty for training (ACDUTRA), a claimant must establish that he was disabled from a disease or injury incurred or aggravated in line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has established status as a "veteran" for purposes of other periods of service (e.g., the Veteran's period of active duty in the Army) does not obviate the need to establish that the claimant is also a "veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).

The claimant in this case is a "veteran" based on his active duty service from June 1981 to December 1981 and October 1991 to June 1992.  Therefore, he is entitled to "veteran" status and the full benefit of VA resources for any compensation claim based on those periods of service.  However, to the extent any of his claims are not based on that period of service, the claims must fail.  In order for the appellant to achieve "veteran" status and be eligible for service connection for disability claimed during his National Guard service, the record must establish that he was disabled during active duty for training due to a disease or injury incurred or aggravated in the line of duty or he was disabled from an injury incurred or aggravated during inactive duty training.  See Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

The Veteran claims multiple current disorders as a result of various in-service injuries.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).

Hearing Loss and Tinnitus

The Veteran claims in-service acoustic trauma caused chronic hearing loss and tinnitus.  Specifically, the Veteran claims being exposed to heavy artillery, mortars and gun fire during his military service.  After service, he worked as a telemarketer and, thus, was not exposed to any post-service acoustic trauma.  He further claims he does not have any hobbies that would expose him to excessive noise.

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385 (2008), discussed below, then operates to establish when a hearing loss disability can be service connected.  Hensley at 159.

That is, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's personnel records indicate the Veteran mainly served in a medical function as a medic or ambulance driver during his military service.  

The Veteran's service treatment records do not show any complaints specifically of hearing loss or tinnitus.  The Board finds noteworthy that although the Veteran's entrance and separation examinations indicate hearing acuity levels within normal limits as defined under the regulations, the Veteran's May 1985 and June 1992 examinations do indicate slight decreased hearing acuity thresholds at some levels compared to entrance examination findings.  Despite the slight decreased hearing acuity levels, however, the Veteran's service treatment records do not indicate any medical findings consistent with chronic hearing loss as defined under the regulations.  The service treatment records are also silent as to any findings consistent with tinnitus.

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  

Again, the Board notes the Veteran's military records are indicative of some varying levels of hearing acuity.  In the absence of a showing of hearing loss disability pursuant to 38 C.F.R. § 3.385 within the presumptive time period, however, the Veteran must still establish the necessary elements to demonstrate  direct service connection.  As the Hensley court noted, "[i]f evidence should sufficiently demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and his current disability, it would follow that the Veteran incurred an injury in service; the requirements of [38 U.S.C.] section 1110 would be satisfied."  Hensley, 5 Vet. App. at 160 (internal quotations omitted).  

The crucial inquiry, then, is whether the Veteran currently has bilateral hearing loss and tinnitus related to in-service noise exposure or any other remote incident in service. The Board concludes he does not. 

After service, the Veteran indicates he is not sure when his tinnitus began, but he experiences constant intermittent tinnitus on a daily basis.  He also indicates his hearing is worse since the military.  There are no actual complaints of tinnitus or hearing loss until 2004, over a decade after his military service.  In June 2008, the Veteran sought a consultation from a private ENT.  While the private physician noted the Veteran's complaints of ringing noise in both ears as well as his past exposure to noise trauma in the military, the physician did not actually render an opinion with regard to etiology at that time. 

The Veteran was afforded a VA examination in April 2010 where the examiner found the Veteran to have hearing within normal levels through 4000 Hertz bilaterally.  That is, bilaterally, the Veteran's hearing acuity was no worse than 25 decibels at any frequency level from 500 to 4000 Hertz.  Within the report, the examiner noted the Veteran's complaints of tinnitus and his in-service noise exposure.  The examiner also noted the Veteran's lack of noise exposure after service.  Also significant, the Veteran noted having a history of ear infections as recently as two years prior.  In regard to etiology, the examiner found it "less likely than not" that the Veteran's tinnitus or hearing loss complaints are related to his military service.  As a rationale, the examiner noted the Veteran's service treatment records did not support in-service noise-induced hearing loss or any complaints of tinnitus.  Changes occurred after military service, therefore, are not related to military noise exposure.  The examiner also found it significant that the Veteran did not report tinnitus until 10 years after his military service and, therefore, the examiner found his current tinnitus to more likely be related to presbycusis and/or some other etiology.

The Board finds the examiner's opinion persuasive. The conclusion is based on specific clinical tests and findings, and a complete review of the C-file, including the Veteran's service treatment records.  Also compelling, no medical provider has ever linked the Veteran's hearing loss or tinnitus to any remote incident of service or otherwise conflicted with the VA examiner's findings. 

Despite the Veteran's contentions that his hearing loss and tinnitus are attributable to service, no medical findings indicate complaints of hearing loss or tinnitus prior to 2004, over a decade after his military service.  Current findings, moreover, do not support a clinical diagnosis of bilateral sensorineural hearing loss as defined in 38 C.F.R. § 3.385.  Service connection first and foremost requires evidence of a current diagnosis.  See Hickson, 12 Vet. App. at 253.  The Board does not find the Veteran, a layperson, competent to provide evidence about the presence of a current hearing loss disability given that governing VA regulations require audiometric testing and speech discrimination tests to be completed.  38 C.F.R. § 3.385.  Further, the Board finds the Veteran's contentions of not knowing when tinnitus began as not supportive of any theory of entitlement based on continuity of symptomatology. 

In short, there is no competent and probative evidence indicating the Veteran currently has hearing loss and tinnitus related to his military service. Indeed, there is medical evidence to the contrary.  For these reasons, service connection must be denied. 

Bilateral Shoulders, Right Elbow, Right Wrist and Hand, Low Back Disorder, Right Ankle, and TMJ

As indicated above, the Veteran claims numerous physical and mental disorders, which he attributes to an in-service May 1984 MVA.  The specifics of the MVA are not currently of record, but within a June 1986 line of duty report for an unrelated injury, the Veteran reported injuring his left knee and nose in a prior 1984 MVA.

At his hearing, the Veteran testified that in May 1984 he was struck by a civilian truck while he was driving a military convoy without a seatbelt.  He testified his face was smashed fracturing his nose, but he also incurred injuries to his knees, back, shoulders, neck, hand and arms.  

In contrast, the Veteran's service treatment records are completely silent as to any complaints, treatment or diagnoses of shoulder, right elbow, right wrist/hand, low back, right ankle or jaw disorders.  Indeed, when the Veteran mentioned the 1984 MVA in June 1986, he merely noted injuries to his left knee and nose.  

After service, the Veteran was in significant MVAs in 2001 and 2004.  In April 2001, the Veteran was assessed for injuries following a MVA by a private physician.  The private physician noted injuries to his lumbar spine, his neck and arms.  The Veteran was diagnosed with cervical and lumbar strain.

The Veteran was in an additional MVA in June 2001 and was again examined by a private physician.  According to a private June 2001 physical evaluation, the Veteran complained of pain in the cervical, thoracic and lumbar spine with paresthesias and numbness in the upper and lower extremities.  The Veteran also exhibited signs of post-concussive syndrome with moderate cognitive deficits and cephalgia.  The private physician further noted the June 2001 MVA caused the Veteran to lose consciousness.  The Veteran was diagnosed with lumbar and cervical spine disorders, to include herniation and radiculopathy, bilateral shoulder strain, bilateral wrist pain with posttraumatic carpal tunnel syndrome, bilateral ankle strain/sprain, bilateral elbow pain with positive Tinel's, and bilateral TMJ pain with subluxation.  

The Veteran was in yet another MVA in March 2004 and was provided a private physical evaluation in May 2006.  The private physician indicated that on March 2004 the Veteran was a front seat passenger and was in a rear-end collision.  The Veteran did not lose consciousness at the time of impact, but felt an immediate snap in his neck and numbness throughout his entire body.  The physician also indicated that despite the prior MVAs, the Veteran indicated he was in "a relatively good state of health prior to the [2004 MVA]."  The Veteran complained of severe headaches, TMJ pain, and severe neck and low back pain.  On examination, the private physician diagnosed the Veteran with various lumbar, thoracic and cervical spine disorders, chronic post-traumatic knee pain, headaches and chronic post-traumatic TMJ popping and clicking.  The physician opined that the diagnoses are causally related to the MVA, which occurred on March 25, 2004, and occurred long after service.  

Private records since that time indicate continuing treatment for most of these joints, significantly the Veteran's lumbar spine.  In October 2006, the Veteran was provided an MRI of his lumbar spine, which revealed degenerative disc dehydration and annular bulging.  Mainly, the Veteran is treated privately and at the VA for pain management.

No medical professional has ever linked the Veteran's current complaints and diagnoses related to his lumbar spine, bilateral shoulders, right elbow, right wrist and hand, right ankle or TMJ to any incident of his military service.  Indeed, the medical evidence overwhelmingly indicates the Veteran's joint complaints, significantly for his low back, are related to post-service MVAs occurring in 2001 and 2004. 

The Board considered the Veteran's testimony that the 1984 in-service MVA caused injuries to his nose, knees, back, shoulders, neck, hand and arms, but found no contemporaneous medical evidence to confirm such injuries.  Indeed, the Veteran's testimony is in stark contrast to his own admission in June 1986 that the 1984 MVA caused injuries only to his left knee and nose.  Accordingly, the Board does not find the Veteran's testimony credible or consistent with the contemporaneous medical evidence.

The medical evidence, moreover, does not confirm any complaints, treatment or diagnoses of back, shoulders, right elbow, right hand/wrist, right ankle or jaw injuries or symptomatology until 2001, the date of the Veteran's first MVA.  

In short, the Veteran did not incur chronic conditions of the bilateral shoulders, right elbow, right wrist and hand, low back, right ankle or jaw in service or for years thereafter.  The medical evidence, moreover, consistently links the Veteran's current conditions of the shoulders, right elbow, right wrist and hand, low back, right ankle and jaw to post-service MVAs occurring in 2001 and 2004.  For these reasons, the Board concludes service connection for the bilateral shoulders, right elbow, right wrist and hand, low back, right ankle and TMJ are not warranted.

Bilateral Knees, Left Elbow and Left Wrist and Hand

With regard to the Veteran's claims of disorders of the bilateral knees, left elbow and left wrist/hand, the Veteran again claims these disorders are attributable to an in-service May 1984 MVA as described above.  

Again, treatment records directly related to the 1984 MVA are not of record, but a June 1986 in-service record notes a history of a 1984 MVA where the Veteran reportedly injured his left knee and nose.  At his hearing, the Veteran testified that he injured both knees, among other injuries, in this accident.  

Aside from the reported history of a 1984 MVA with an injury to the left knee and nose, service treatment records do confirm various in-service injuries to the knees, left elbow and left wrist/hand.  In March 1981, an in-service examination noted a scar on the left knee.  In June 1984, the Veteran was diagnosed with patellofemoral pain syndrome.  In June 1986 the Veteran's left knee was treated following a slip and fall injury; a determination was made at that time that the injury was incurred in the line of duty.  In August 1986 the Veteran was treated for a left knee sprain and in March 1987 physical therapy was ordered for the Veteran's knee.  The Veteran bruised his left hand and fingers after falling into a foxhole in March 1988; a September 1988 line of duty determination indicated the left hand injury occurred in the line of duty after the Veteran fell in a half-covered hole.  In January 1992, the Veteran complained of left elbow pain following a slip and fall injury, but x-rays at that time were within normal limits.  In June 1993 the Veteran complained of pain in the right knee after twisting it while walking.  The physician at that time diagnosed the Veteran with right knee strain with some swelling, but found ligaments intact and full range of motion.  The Veteran was again diagnosed with right knee strain in July 1993.

Despite the numerous injuries and treatment for pain, strain and bruises afflicting the knees, left elbow and left hand, the service treatment records do not indicate the Veteran incurred chronic disabilities while in the military.  X-rays, range of motion testing, and other testing never confirmed any chronic abnormality of these joints while in the military.

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  

The pertinent inquiry then is whether the Veteran currently has chronic disorders of the bilateral knees, left elbow or left hand related to these various in-service injuries.  The Board concludes he does not.

As explained above, the Veteran has a significant post-service history of numerous severe MVAs and other post-service injuries.  In February 1995, the Veteran fell down a flight of stairs injuring his right knee, to include an anterior cruciate ligament (ACL) tear.  The Veteran ultimately underwent a right knee partial medial meniscectomy with osteocondroplasty in January 1996. 

In April 2001, the Veteran was in a serious MVA where private physician assessments indicate the Veteran again tore his ACL of the right knee.  In an April 2001 statement, the private physician specifically opined that the right knee injury was due to the April 2001 MVA.

The Veteran suffered another serious MVA in June 2001 with post-concussive symptoms and extensive injuries to his spine.  At that time, the private physician also noted the Veteran's complaints of, among other things, bilateral elbow pain, bilateral wrist pain and bilateral knee pain.  Tinel's testing was positive and the examiner suspected bursitis of the elbows or posttraumatic cubital tunnel syndrome; the examiner suspected posttraumatic carpal tunnel syndrome of the bilateral wrists; and the examiner suspected internal derangement of the bilateral knees.

In June 2002, while incarcerated, the Veteran injured his left hand in a door injury.  When released, the Veteran was again in a serious MVA on March 25, 2004.  At that time, the private physician's narrative report indicated as a result of this 2004 MVA the Veteran injured, among other things, his knees.  At that time, the examiner suspected internal articular derangement.  The examiner also noted that the Veteran claimed to be in good health prior to this accident.

The Veteran went to the emergency room in September 2005 complaining of abrasions to the knees, but x-rays showed no evidence of fracture, dislocation or gross bone destruction of the right or left knee.

The Veteran was seen in May 2006 for bilateral wrist pain, which he claims had been hurting since April 2004.

In September 2006, the Veteran sought private treatment for pain and swelling of, among other things, his knees.  An MRI done at that time of the left knee revealed mild degenerative changes

Various VA and private treatment and hospitalization records from 2004 to 2006 note a history of carpal tunnel syndrome and prior surgeries to the left hand and right knee.  

In light of the Veteran's extensive in-service and post-service history of injuries to the knees, left elbow and left hand/wrist, the Veteran was afforded appropriate VA examinations to ascertain the current diagnoses of these joints and the likely etiology of each diagnosis rendered.

In April 2010, the Veteran was afforded a VA examination for his claims.  The examiner noted he reviewed the claims folder and detailed the Veteran's pertinent in-service and post-service medical history, to include the various in-service injuries, the 1984 MVA and the post-service injuries and MVAs.

The examiner also noted the Veteran's history of left hand surgery in the late 1980s, but found no evidence of the surgery in the claims file.  The examiner noted the Veteran's June 2002 left hand injury where his hand was caught in a door with swelling and decreased range of motion thereafter.  X-rays at that time revealed normal knees, normal wrists, normal hands and normal left elbow.  The examiner diagnosed the Veteran with bilateral knee strain, left hand strain, left wrist strain and left elbow strain. 

With regard to etiology, the examiner found none of the Veteran's diagnosed joint strains to be "at least as likely as not" attributable to his military service.  

With regard to left hand and left wrist strain, the examiner found that although the Veteran had an injury in 1988 after falling into a foxhole, the Veteran did not incur a chronic left hand or left wrist condition at that time.  Thereafter, private physicians indicate in January 2003 that the Veteran's left wrist was placed in a splint due to extensive injury from the June 2001 MVA.  The Veteran also had at least one documented post-service left hand injury in 2002 where his hand was caught in a door.  In contrast, x-rays following the 1988 in-service injury were negative.  The examiner found no evidence of any chronic left hand or left wrist complaints after the 1988 injury during his military service until the 2001 and 2002 post-service injuries.  

With regard to the Veteran's bilateral knee strain, the examiner found no evidence of in-service incurrence of chronic bilateral knee conditions despite in-service complaints and injuries.  Indeed, the examiner indicated the evidence clearly indicates the Veteran tore his right ACL in a June 2001 MVA and his right knee ACL tear was specifically attributed by medical physicians to the June 2001 MVA.  It is also clearly noted in the medical records that the Veteran sustained injuries to both his knees in a March 2004 MVA.  The examiner also found it significant that within the May 2006 report detailing the March 2004 MVA the Veteran specifically indicated he was in relatively good health prior to the 2004 MVA.  The Veteran was diagnosed with chronic posttraumatic knee pain at that time attributed to the 2004 MVA.  For these reasons, the examiner concluded the Veteran's current bilateral knee strain is not attributable to his in-service injuries.

With regard to the left elbow condition, the examiner again opined that the Veteran's current left elbow strain is not attributable to in-service injuries because there is no evidence of in-service incurrence of a chronic left elbow condition in the military and significant evidence of post-service injuries/trauma more likely responsible for the Veteran's current left elbow complaints.

The Board finds the April 2010 VA examiner's opinions persuasive.  The opinions are based on a thorough physical examination and a complete review of the claims folder.  Also significant, no medical professional has ever linked any of the Veteran's bilateral knee, left elbow, left hand or left wrist conditions to in-service injuries.  Indeed, there is significant evidence to the contrary.  That is, in April 2001, June 2001 and March 2004 the Veteran was in significant MVAs.  After each one of these accidents, the Veteran was provided a private physical examination.  These private medical narratives clearly attribute various bilateral knee, bilateral wrist/hand and bilateral elbow conditions to these MVAs.

The Board considered the Veteran's testimony regarding the severity of the 1984 in-service MVA as well as other in-service injuries.  There simply is no contemporaneous medical evidence to confirm the severity of such claimed injuries.  That is, x-rays taken in the military were consistently within normal limits.  Indeed, the Veteran's testimony is in stark contrast to his own admission in 2006 where he indicated he was in good health prior to the March 2004 MVA.  His testimony is also in contrast to the medical evidence indicating significant post-service injuries, to include a torn ACL of the right knee and posttraumatic carpal tunnel syndrome, among other injuries.  For these reasons, the Board does not find the Veteran's testimony credible or consistent with the contemporaneous medical evidence.

In short, the service treatment records confirm various injuries to the bilateral knees, left elbow and left hand/wrist, but do not confirm in-service incurrence of chronic conditions.  After service, the Veteran suffered severe injuries to the knees, elbows, hands and wrists following various MVAs and other injuries.  The medical evidence has not associated current diagnoses of the knees, elbows or hands to service and indeed have opined to the contrary.  For these reasons, the Board concludes service connection for the bilateral knees, left elbow and left hand/wrist are not warranted.

As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claims for service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral sensorineural hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for bilateral knee disorders is denied.

Entitlement to service connection for bilateral shoulder disorders is denied.

Entitlement to service connection for bilateral elbow disorders is denied.

Entitlement to service connection for bilateral wrist and hand disorders is denied.

Entitlement to service connection for lumbosacral strain is denied.

Entitlement to service connection for a right ankle disorder is denied.

Entitlement to service connection for TMJ articulation is denied.



REMAND

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).   For the following reasons, the Board concludes further development in accordance with the VCAA is warranted for the Veteran's claims seeking service connection for residuals of a nose fracture, a stomach disorder, headaches, a cervical spine disorder, PTSD and other acquired psychiatric condition.

Residuals of a Nose Fracture

As explained above, the Veteran contends he has numerous physical and mental impairments as the result of an in-service 1984 MVA, to include residuals of a nose fracture.  The Veteran claims he has had constant nasal congestion and obstruction/deviated septum since that time.

The Veteran's service treatment records do not specifically confirm the 1984 MVA, but do note a history of a 1984 MVA where the Veteran claimed he injured his left knee and nose.  The Veteran's father also indicated in an October 2008 statement that he recalls the May 1984 accident occurring while the Veteran was driving a military vehicle in New York requiring treatment for his injuries from May 1984 to September 1984.  Aside from the claimed 1984 MVA, however, the Veteran's service treatment records do indicate two instances where the Veteran's nose was fractured.  In June 1992, the Veteran fractured his nose after falling into a fox hole and striking his nose on the edge.  At that time, the medical report noted the Veteran had "multiple previous fractures" and a "prior septal repair."  X-rays at the time also revealed nasal bone fracture in several places.  On separation, the multiple nasal bone fracture was noted, but no abnormality was found.  The Veteran was not diagnosed with any chronic residual of the nose fracture on separation.

After service, the Veteran has a significant history of multiple serious injuries.  The Veteran sustained injuries in two MVAs in 2001 and another MVA in 2004.  In July 2002, the Veteran got in a fight while incarcerated, which resulted in the Veteran incurring a broken nose, confirmed by x-ray.  The Veteran self-reported an in-service surgery in 1988, but the 2002 x-ray did not indicate any abnormality indicative of prior surgery.  The Veteran did undergo a surgery in September 2002 on his nose.  Private ENT records dated from June 2008 to October 2009 indicate the Veteran had a severely deviated septum causing significant nasal blockage.  Surgery was recommended, but for cosmetic reasons, it is unclear whether the Veteran actually underwent the recommended surgery.  The Veteran also injured his nose in October 2009 when a food can fell out of the pantry and hit him on the nose.  

In accordance with the prior Remand, the VA afforded the Veteran a VA nasal examination in April 2010.  The examiner in reviewing the record noted a June 3, 2008 "ENT note and careful review of the records both document surg[ery] and trauma as a child prior to the service."  The examiner ultimately concluded the Veteran's current nasal condition is unrelated to in-service trauma.

The Board reviewed the June 2008 ENT notes, and finds no evidence of a pre-service childhood nose trauma.  Indeed, the June 3, 2008 ENT note referenced by the VA examiner discusses the Veteran's claimed car accident 20 years prior, while the Veteran was in the military.  

After careful review of the record, the Board concludes the April 2010 VA examiner likely relied on inaccurate facts in rendering the opinion.  For this reason, the Veteran should be afforded a new VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

Stomach, Headaches, Neck

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

As indicated above, the Veteran claims his cervical spine disorder is related to a 1984 in-service MVA.  The Veteran further claims he has a stomach disorder and headaches that began in the military.

The Veteran's service treatment records confirm treatment for neck pain, various stomach issues and headaches.  Specifically, in March 1991 and February 1992 the Veteran complained that he was unable to move his neck left or right.  The Veteran complained of headaches in June 1981.  The Board also finds significant, however, that the Veteran was treated for two nose fractures in the military as described above.  The Veteran complained of stomach pain frequently during his military service.  In December 1991, repeat studies showed no evidence of acute abdominal abnormality.  In April 1992, the Veteran was treated for gastroenteritis, dehydration and short bowel syndrome.  In February 1993, the Veteran was diagnosed with "probable gastroenteritis" after complaining of intense abdominal pain.  The Board notes at that time, the Veteran self-reported a history of abdominal surgery where a portion of his small intestines was removed.  

After service, complaints and treatment of these conditions persisted.  As explained in greater detail in the decision portion above, the Veteran had serious post-service MVAs in 2001 and 2004 causing significant injuries, to include cervical spine injuries and post-traumatic headaches.  Indeed, the Veteran reportedly lost consciousness in the June 2001 MVA. 

The Veteran's post-service history of stomach treatment is also significant, to include diagnoses of gastroesophageal reflux disease (GERD), chronic nausea and short segment of Barrett's esophagus.  

The Veteran has never been afforded a VA examination to ascertain the likely etiology of these conditions.  In light of the medical evidence, the Board concludes a VA examination is warranted.  See McLendon, 20 Vet. App. 79.

PTSD or Other Acquired Psychiatric Condition

The Veteran claims he has PTSD and other psychiatric conditions primarily as a result of in-service military sexual trauma (MST).  The Veteran also contends he has experienced symptoms of nightmares, fear and panic attacks since his 1984 MVA.  

Specifically, the Veteran claims on July 4, 1981 he was physically attacked and forced to perform sexual acts with commanding officers after being in the military less than one month at basic training.  The Veteran indicates he did not report the incident because he was scared of reprimand.

The Veteran's service treatment records are silent as to any complaints, treatment or diagnoses of psychiatric illness.  Currently, the Veteran is diagnosed with numerous psychiatric conditions, to include PTSD, bipolar disorder, depression, anxiety disorder, and others.  The Veteran also has a history of substance abuse.

If a PTSD claim is based on Military Sexual Trauma (MST) or personal assault in service, evidence from sources other than the Veteran's records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(3).

Additionally, evidence of behavior changes following the claimed assault is relevant evidence that may be found in the mentioned sources.  Examples of behavior changes that may constitute credible evidence of a stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.

Furthermore, pertinent provisions of Manual M21-1 specifically address the types of documentation that may be used to corroborate the occurrence of a stressor where the alleged stressor event is physical or sexual assault.  See Cohen v. Brown, 10 Vet. App. 128, 139-143 (1997); M21-1MR Part III.iv.4.H; see also YR v. West, 11 Vet. App. 393, 399 (1998).

The law is clear that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than service records or evidence of behavior changes may constitute credible supporting evidence of the stressor, and allowing him/her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA must make all reasonable efforts to obtain the relevant evidence. 38 C.F.R. § 3.159(c).  As well, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. 38 C.F.R. § 3.304(f)(3).  

The Veteran was sent duty-to-assist letters in May 2002, which included a stressor identification worksheet, and in October 2009, but neither letter detailed the majority of the information above.  Additionally, in July 2004, VA approved for publication a new form, VA Form 21-0781a, Statement in Support of Claim for Service Connection for Post Traumatic Stress Disorder Secondary to Personal Trauma.  The new form identifies additional types of documentation that may be used to corroborate the occurrence of a stressor involving sexual assault, and it lists additional behavior changes or experiences that might occur following a sexual assault.  The Veteran was never sent this new form and, therefore, he should be sent and asked to complete a new VA Form 21-0781a.  

The Board notes the Veteran was afforded a VA psychiatric examination in April 2010.  The examiner focused the opinion mainly on whether the Veteran's psychiatric diagnoses are related to the 1984 MVA.  With regard to MST, the examiner merely indicated that the claims folder did not support MST.  The examiner, also, merely provided an opinion with regard to the likely etiology of the Veteran's PTSD.  The examiner did not proffer an opinion as to the likelihood that any other psychiatric condition found was related to the Veteran's military service.  After further development is conducted, the Veteran should be provided an additional VA examination.  See Barr, 21 Vet. App. at 312.

The AMC should also take this opportunity to obtain any missing VA outpatient treatment records or private treatment records identified by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. In accordance with the provisions of M21-1MR Part III.iv.4.H., the RO should once again send the Veteran an appropriate stressor development letter.  The appellant should also be notified that in-service personal assault may be corroborated by evidence from sources other than the service records, as defined in 38 C.F.R. § 3.304(f)(3). All specific examples of alternative sources of evidence listed in section 3.304(f)(3) must be included in the notification to the veteran. 

The RO should also send the appellant a new VA Form 21-0781a, Statement in Support of Claim for Service Connection for Post Traumatic Stress Disorder Secondary to Personal Trauma, and request he complete it with as much specificity as possible.  The RO should inform the appellant that if he fails to return any form that would provide details regarding the in-service stressor event or fails to provide information useful to verifying this event, VA will have no choice but to proceed to decide the case based on the evidence of record.  An appropriate period of time should be allowed for the veteran to respond and/or submit additional evidence.  

2.  Obtain any and all outstanding medical records from the VA Medical Center in Tampa, Florida or any other identified private physician.  All efforts to obtain records should be fully documented, and the VA facility must provide a negative response if records are not available.

3. After obtaining the above records, to the extent available, schedule the Veteran for appropriate examinations for the claimed conditions of residuals of a nose fracture, a stomach condition, headaches, and a cervical spine disorder to determine the extent and likely etiology of any condition(s) found.

With regard to the nose fracture claim, the examiner is asked to specifically opine as to whether it is at least as likely as not that any current nasal condition is related to the Veteran's in-service nasal fractures versus post-service nasal injuries.  In particular, the examiner is asked to identify any residual disability stemming from any inservice nasal fractures, to include whether any septal deviations occurred as a result of inservice nasal fractures.

With regard to the headaches claim, the examiner is asked to specifically opine as to whether it is at least as likely as not that any current headaches are related to the Veteran's in-service MVA, in-service complaints of headaches or any other in-service incident versus post-service injuries and MVAs in 2001 and 2004 where the Veteran lost consciousness.

With regard to the stomach claim, the examiner is asked to specifically addressing the following:

* Whether each of the Veteran's stomach condition(s) pre-existed service and if so whether the condition(s) was(were) aggravated beyond the normal progression of the illness due to any incident of service.

* Whether any found stomach disorder(s) found is directly due to the Veteran's military service, to include the Veteran's in-service complaints of abdominal pain.  

The claims folder must be reviewed by the examiners, to include a copy of this Remand, and the examiners should provide a complete rationale for any opinion given without resorting to speculation resolving any conflicting medical opinions rendered, specifically that of the April 2010 VA examinations and the private medical records.

It would be helpful if the examiners would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

4.  Schedule the Veteran for a VA psychiatric examination to ascertain whether the Veteran has PTSD, or any other psychiatric disability, related to his military service.  The Veteran's claims folder, to include a copy of this remand, should be provided to the examiner for review of pertinent documents therein in connection with the examination.  The examination report should reflect that such a review was conducted.   After review of the pertinent material, the examiner must specifically discuss whether the appellant meets the diagnostic criteria in DSM-IV for diagnosis of PTSD, and, if so, is there a link between the current symptoms and his military service. 

Specifically, the examiner is asked to render an opinion as to whether it is at least as likely as not the Veteran's current psychiatric diagnosis or diagnoses are related to the Veteran's claimed sexual abuse by his commanding officers, the 1984 MVA or any other incident of his military service. 

It would be helpful if the physician would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The physician should provide a complete rationale for any opinion provided resolving all conflicting evidence to include the April 2010 VA examination.

5.  The RO should then readjudicate the Veteran's claims. If the claims remain denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until further notice.  

The Veteran is advised that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


